Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 1 of 31 PageID #: 3442
                                                                          1


   1                          IN THE UNITED STATES DISTRICT COURT

   2                          IN AND FOR THE DISTRICT OF DELAWARE

   3                                          - - -
         BELCHER PHARMACEUTICALS, LLC,
   4                                                  :    CIVIL ACTION
                        Plaintiff,                    :
   5                                                  :
                      v.                              :
   6                                                  :
         HOSPIRA INC.,                                :
   7                                                  :    NO. 17-775-LPS
                        Defendant.
   8                                          - - -

   9                                   Wilmington, Delaware
                                    Thursday, December 20, 2018
  10                                   Telephone Conference

  11                                          - - -

  12     BEFORE:              HONORABLE LEONARD P. STARK, Chief Judge

  13                                          - - -
         APPEARANCES:
  14

  15
                        BAYARD, P.A.
  16                    BY: STEPHEN B. BRAUERMAN, ESQ.

  17                          and

  18                    GrayROBINSON, P.A.
                        BY: STEFAN V. STEIN, ESQ.,
  19                         COLE CARLSON, ESQ., and
                             WILLIAM V. STEIN, ESQ.
  20                         (Tampa, Florida)

  21                                 Counsel for Plaintiff

  22

  23

  24                                           Brian P. Gaffigan
                                               Registered Merit Reporter
  25
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 2 of 31 PageID #: 3443
                                                                          2


   1     APPEARANCES:     (Continued)

   2
                        PHILLIPS, GOLDMAN, McLAUGHLIN & HALL, P.A.
   3                    BY: JOHN C. PHILLIPS, JR., ESQ.

   4                          and

   5                    WILLKIE FARR & GALLAGHER, LLP
                        BY: MATTHEW FREIMUTH, ESQ.,
   6                         DEVON W. EDWARDS, ESQ., and
                             RONALD A. LEE, ESQ.
   7                         (New York, New York)

   8                                 Counsel for Defendants

   9

  10

  11

  12

  13

  14                                      - oOo -

  15                             P R O C E E D I N G S

  16                    (REPORTER'S NOTE:     The following telephone

  17     conference was held in chambers, beginning at 11:05 a.m.)

  18                    THE COURT:    Good morning, everybody.      This is

  19     Judge Stark.     Who is there, please?

  20                    MR. BRAUERMAN:     Good morning, Your Honor.      This

  21     is Steve Brauerman from Bayard.        I'm joined on the line by

  22     Stefan Stein, Cole Carlson, and William Stein from Gray

  23     Robinson on behalf of the plaintiff.

  24                    THE COURT:    Okay.

  25                    MR. PHILLIPS:    Good morning, Your Honor.       This
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 3 of 31 PageID #: 3444
                                                                          3


   1     is Jack Phillips from Phillips Goldman on behalf of Hospira;

   2     and with me on the line are Matt Freimuth, Devon Edwards,

   3     and Ron Lee of Willkie Farr.         And I believe Mr. Freimuth

   4     will address the Court.

   5                    THE COURT:    Okay.

   6                    MR. FREIMUTH:    Good morning, Your Honor.

   7                    THE COURT:    Good morning.    And I have my court

   8     reporter here and for the record, it is our case of Belcher

   9     Pharmaceuticals LLC v Hospira Inc., Civil Action No.

  10     17-775-LPS.     And we set this time to talk about a dispute

  11     over a provision in the protective order.          We got the letter

  12     first from Hospira so let's hear from Hospira first.

  13                    MR. FREIMUTH:    Good morning, Your Honor.       This

  14     is Matthew Freimuth from Willkie Farr.

  15                    The issue before the Court today as we see it,

  16     is the extent to which Dr. Mike Bauer, who is Hospira's

  17     in-house counsel, should have access to the discovery record

  18     or I should say confidential portions of the discovery

  19     record in this case.      And for the reasons set forth in our

  20     letter, Your Honor, we submit that Dr. Bauer should have

  21     full access to materials designated pursuant to the

  22     protective order here.

  23                    The question before of the Court is the

  24     extent to which Mr. Bauer -- or Dr. Bauer I should say is

  25     a competitive decisionmaker.         And we submit based on the
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 4 of 31 PageID #: 3445
                                                                          4


   1     declaration of Dr. Bauer that we provided to the Court, he

   2     is not a competitive decisionmaker.         His role is to manage

   3     Hospira's portfolio of patent litigation.          He supervises and

   4     advises outside counsel.       He has been, and continues to be,

   5     an integral part of the litigation team handling this matter.

   6                    As an attorney, Dr. Bauer is subject to the

   7     same ethical responsibilities as I am as outside counsel.

   8     He has served an in-house counsel for Hospira in dozens of

   9     litigations and has had access to confidential discovery

  10     material in those cases.       He knows how to handle it, how

  11     to avoid inadvertent disclosure, and he has agreed, as is

  12     set forth in the declaration, that he will use any discovery

  13     material that he has access to only for purposes of this

  14     case and will not disclose it to anyone outside of the

  15     protective order.

  16                    It is also relevant to consider what Dr.

  17     Bauer does not do.      He is not engaged in any competitive

  18     decision-making for Hospira.        He is not an officer of the

  19     company.    He is not on the board.       He has no business

  20     decision making responsibilities.         He is not involved was

  21     sales, marketing, pricing or R&D.         He is not involved with

  22     the patent prosecution.

  23                    And on these facts we submit, Your Honor, the

  24     Court should enter a protective order that permits Dr. Bauer

  25     access to any material designated confidential under it.
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 5 of 31 PageID #: 3446
                                                                          5


   1                    With that in mind, we think that a two-tier

   2     order is not warranted in this case, as Dr. Bauer should be

   3     permitted full access.       That is really the extent of our

   4     position.    And I'm happy to address any questions the Court

   5     has.

   6                    THE COURT:    All right.    So, first off, if I

   7     accepted your position, what would the impact be as you

   8     understand it for Belcher?       And so, that is, the result

   9     would be you would have Dr. Bauer with full access, and who

  10     would have access on Belcher's side from your understanding?

  11                    MR. FREIMUTH:    I understand that Belcher does

  12     not have an in-house litigation counsel.          So from Belcher's

  13     perspective, their outside counsel would be able to access

  14     discovery information and certainly confidential discovery

  15     information and certainly any outside experts or consultants

  16     that they retained to look at confidential discovery

  17     information.     What they would not be able to do is share

  18     sensitive Hospira business information with any employees

  19     of Belcher who have competitive decision-making authority.

  20                    THE COURT:    Are you open to them designating one

  21     person who is a non-lawyer employee that would have the same

  22     access that you are seeking for Dr. Bauer?

  23                    MR. FREIMUTH:    The only person that has come up

  24     in discussions with Belcher over who such a person might be

  25     is Darren Rubin.      And this was in discussions we had
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 6 of 31 PageID #: 3447
                                                                          6


   1     previously.     Mr. Rubin, as we understand it, is the

   2     company's Chief Science Officer.        He has responsibilities,

   3     some responsibility for R&D at Belcher.          He is a C Suite

   4     executive as we understand it.        And he is not a person that

   5     we would be comfortable with sharing any sensitive Hospira

   6     R&D documents with.

   7                    THE COURT:    Because?

   8                    MR. FREIMUTH:    Because presumably of the

   9     extent to which an individual like that, with competitive

  10     decision-making authority, could use that material to some

  11     competitive advantage for Belcher.

  12                    THE COURT:    All right.    What about the argument

  13     which is based on I think an undisputed fact that Dr. Bauer

  14     actually doesn't even work for Hospira, he works now for

  15     Pfizer?

  16                    MR. FREIMUTH:    The inquiry here, the extent to

  17     which Dr. Bauer is a competitive decisionmaker and whether

  18     he is, as a technical matter, employed by Pfizer or Hospira

  19     Inc. we think is largely irrelevant to that inquiry.            It's

  20     certainly the case that Dr. Bauer was a Hospira employee.

  21     Hospira was acquired by Pfizer in 2015, and the Hospira

  22     Legal Department and I believe most, if not all, Hospira

  23     employees were essentially rolled up into Pfizer such that

  24     Hospira now is a division of Pfizer, is listed in all the

  25     ANDA filings as a, quote, "Pfizer company."          So we think it
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 7 of 31 PageID #: 3448
                                                                          7


   1     is really a distinction that for purposes of the inquiry

   2     before the Court today doesn't matter.

   3                    THE COURT:    Do you have a response to this

   4     Mixing Equipment case cited by the plaintiff in which that

   5     court seemed to see it differently and said your argument

   6     wrongly ignores the legal distinction between corporate

   7     entities?

   8                    MR. FREIMUTH:    I do, Your Honor.      The difference

   9     in -- Mixing Equipment was a slightly different posture in

  10     which a protective order in that case was already in place.

  11     The parties had agreed to it.        And then after the fact,

  12     the court had to determine whether a lawyer for the parent

  13     company fit within the definition of "in-house counsel to a

  14     party" as that term had been agreed to and implemented by

  15     the protective order that was already in place.

  16                    Here, it is a slightly different issue.         You

  17     know, the question of whether Mr. Bauer or Dr. Bauer is a

  18     competitive decisionmaker is sort of squarely before the

  19     Court prior to the entry of an order, and we think that

  20     the posture is different between the two cases.

  21                    THE COURT:    Is there anything in the record

  22     about this Mr. Zielinski, to whom evidently Dr. Bauer

  23     reports and whether he, that is, his superior is a

  24     competitive decisionmaker?       And would that matter?

  25                    MR. FREIMUTH:    What is in the record about
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 8 of 31 PageID #: 3449
                                                                          8


   1     Mr. Zielinski is reflected in paragraph 2 of Dr. Bauer's

   2     declaration which states that Mr. Zielinski is not a

   3     businessperson and does not have direct responsibility over

   4     competitive decision-making.

   5                    Mr. Zielinski's role is largely irrelevant to

   6     the question before the Court.        Really what we're asking

   7     Your Honor to evaluate is the extent to which Dr. Bauer is a

   8     competitive decisionmaker and for the reasons that I have

   9     said he is not.

  10                    Dr. Bauer acknowledges that if the protective

  11     order we have asked for is entered, and he gets access to

  12     confidential Belcher information under the protective order,

  13     he can't share that information with Mr. Zielinski in any

  14     event.

  15                    To the extent that what Mr. Zielinski's role

  16     is relevant at all, it is really to give Your Honor comfort

  17     that the risk of inadvertent disclosure here is minimal

  18     given that Mr. Bauer has one direct reporting line and

  19     even that person doesn't have competitive decision-making

  20     authority.

  21                    THE COURT:    Do you oppose a two-tier system if

  22     Dr. Bauer is permitted to review both tiers of material?

  23                    MR. FREIMUTH:    I do think that in this

  24     particular case, a two-tier order -- obviously, we think it

  25     is a good thing if Dr. Bauer were able to review a first and
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 9 of 31 PageID #: 3450
                                                                          9


   1     second tier.     I don't think this is a case that warrants a

   2     two-tier order primarily because at least from Hospira's

   3     perspective, the nature of what has been requested and what

   4     we intend to produce is largely communications with the

   5     FDA, R&D documents, documents related to our manufacturing

   6     protocols, testing, things like that, all of which would

   7     be of such a sensitive nature that they would likely, to the

   8     extent confidential material was produced, it would be

   9     material that we would expect would be kept in a top tier.

  10     So in the context of this particular case, we just don't

  11     think it's necessarily warranted.

  12                    THE COURT:    Okay.   Thank you very much.      We'll

  13     hear from Belcher now.

  14                    MR. CARLSON:    Thank you, Your Honor.      This is

  15     Cole Carlson from Gray Robinson on behalf of Belcher

  16     Pharmaceuticals.

  17                    I want to start off by saying that we're not

  18     saying Mr. Bauer can't access any documents in our proposed

  19     order.    The first tier, the confidential tier, Mr. Bauer

  20     would have full access to it.        And, furthermore, in terms of

  21     litigation logistics and strategy, Hospira would still have

  22     the ability to consult with their expert on AEO documents

  23     relating to research and development as it relates to their

  24     defenses of noninfringement, invalidity and such.

  25                    As it relates to Dr. Bauer, I mean the language
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 10 of 31 PageID #: 3451
                                                                           10


    1     of their proposed protective order is pretty clear.           "A

    2     party" means a party subject to this litigation, and "inside

    3     counsel" means any attorney who is an employee of a party.

    4                    The only party to this litigation is Hospira

    5     Inc. and Belcher Pharmaceuticals.        Dr. Bauer is an employee

    6     of Pfizer.    We don't think the procedural posture of Mixing

    7     Equipment is particularly relevant.         The analysis is the

    8     same no matter what.      You know, a corporation, they are

    9     still separate legal entities and to mix the two would be a

   10     disregard of that legal distinction.         So to allow Dr. Bauer,

   11     under Hospira's proposed order, to be the individual with

   12     access would be tantamount to a violation of the order out

   13     of the gate.

   14                    And Hospira cites to U.S. Steel as the basis

   15     for all this, which is the baseline for these protective

   16     orders where serving as in-house counsel can't serve as a

   17     sole reason to deny party access to information deemed

   18     confidential and the inquiry directed to inadvertent

   19     disclosure.

   20                    Well, here, Dr. Bauer reports directly to Dr.

   21     Zielinski.    We don't know anything really about Dr. Zielinski

   22     beyond Dr. Bauer's knowledge of what Mr. Zielinski does.

   23     We don't have a declaration from Mr. Zielinski; and Mr.

   24     Zielinski, as reported by Dr. Bauer, is only, is also only

   25     employed by Pfizer.      He is the Chief IP Counsel of Pfizer
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 11 of 31 PageID #: 3452
                                                                           11


    1     Essential Health.     As Chief IP Counsel, one would have to

    2     assume that he is a manager of patent litigation, patent

    3     enforcement, patent prosecution, a whole number of

    4     decision-making responsibilities that would directly impact

    5     the competitor of Belcher which is Pfizer.          And so the

    6     inclusion of Dr. Bauer is objectionable on that basis alone.

    7                   With regard to the two-tiered aspect of the

    8     proposed protective order from Hospira, Belcher would agree

    9     that a large trunk will likely be AEO, but that does not

   10     mean everything will be attorneys' eyes only under Belcher's

   11     proposed agreement.      There are a number of confidential

   12     documents that would be labeled as confidential based on the

   13     request Belcher has received from Hospira already.

   14                   For example, communications that Belcher has

   15     with third parties about the patent.

   16                   Communications with the FDA that don't really

   17     involve formulations or anything like that.

   18                   Internal communications regarding patentability,

   19     enforceability, prosecution, the conception of the matter,

   20     the first use.     And the list goes on.

   21                   So labeling this as a case that doesn't really

   22     require two tiers isn't entirely accurate because there are

   23     a number of documents that Mr. Bauer could look at that

   24     would, he would be able to assist Hospira on in mounting its

   25     defense.
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 12 of 31 PageID #: 3453
                                                                           12


    1                   So with that, I am open to any questions from

    2     the Court.

    3                   THE COURT:    All right.    So let's talk about this

    4     situation where Dr. Bauer is an employee of Pfizer and not of

    5     Hospira, the party to the case.        I'm trying to understand why

    6     that really has any relevance to the dispute before me.            Why

    7     shouldn't I think of him as essentially analogous perhaps

    8     to outside counsel, if you are right, as a legal matter, he

    9     doesn't really work for Hospira, he works for Pfizer, so he

   10     is analogous to outside counsel and the question just really

   11     becomes is he a competitive decisionmaker or not, which is its

   12     own question.     Why shouldn't I look at it that way?

   13                   MR. CARLSON:     Well, first, from the agreement

   14     point of view, outside counsel is actually defined as an

   15     attorney from a law firm that has had at least one attorney

   16     appear as counsel of record for a party and who is not an

   17     employee of a party or the affiliate of a party.           So for out

   18     of the gate, Dr. Bauer would be disqualified from that.

   19                   But to view him as analogous to outside counsel

   20     would still risk inadvertent disclosure because there is

   21     other pending litigation between the parties unrelated to

   22     the patent infringement matter but which are involving

   23     business decisions between the two parties.

   24                   The name of that case is actually Belcher

   25     Pharmaceuticals LLC v Hospira Inc.        That is down here in the
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 13 of 31 PageID #: 3454
                                                                           13


    1     Middle District of Florida.       It is case 17cv2353.      And the

    2     main gist of that case is unfair competition as it relates

    3     to related products.

    4                   So the danger here in viewing Dr. Bauer as

    5     analogous to outside counsel is the risk of disclosure of

    6     highly confidential documents, and, as in this case, we

    7     argue highly, highly confidential documents because we're

    8     dealing with scientific formulations and the background

    9     to each of the research involved and all that, to allow

   10     Dr. Bauer access to that would result in potential

   11     disclosure in the other case as well without other further

   12     assurances from Hospira which are included in Belcher's

   13     proposed order.     Dr. Bauer would have access to the

   14     confidential information, and part of that is an agreement

   15     stating that he would not use the material in any other

   16     manner.

   17                   The ADL material, he would be disqualified from

   18     and wouldn't be able to view it purely because of the risk

   19     of inadvertent disclosure in the other case.

   20                   THE COURT:    All right.    That is a lot of

   21     different things there.      Let's try and unpack it.

   22                   First, I'm really trying to focus on what is

   23     the additional risk or the logic in addition to risk, if

   24     it's something else, to the fact that he is nominally

   25     employed by Pfizer as opposed to Hospira?
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 14 of 31 PageID #: 3455
                                                                           14


    1                   MR. CARLSON:     Then the nominal difference we

    2     view as important because Hospira and Pfizer are two

    3     separate entities.      The fact that Hospira is wholly owned by

    4     Pfizer is irrelevant.      The Supreme Court has said that being

    5     a wholly owned subsidiary, they share a common purpose and

    6     the parent can assert full control at any moment as a

    7     subsidiary failed to act in the parents best interest.

    8                   That means that Pfizer, assuming that Dr. Bauer

    9     is named as Hospira's representative in this, in-house

   10     counsel representative, could assert its might over Hospira

   11     and potentially act in Pfizer's interest as opposed to

   12     Hospira's interest which would be to follow the protective

   13     order.   So the nominal difference between Hospira and Pfizer

   14     is very relevant.

   15                   THE COURT:    I'm not understanding.       Why, if he

   16     was in-house counsel for Hospira and Hospira's parent is

   17     Pfizer, couldn't Pfizer exercise that same power as well?

   18                   MR. CARLSON:     Maybe I'm not understanding your

   19     question then.     What I'm hearing is that if Dr. Bauer, as an

   20     employee of Hospira, were to have access to these documents,

   21     Pfizer could then come in and say I would like to see these

   22     documents, too.     But Pfizer is not a party to this agreement

   23     and so Pfizer would not be bound by any provisions in this

   24     order.

   25                   THE COURT:    Right.    But either way, Dr. Bauer is
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 15 of 31 PageID #: 3456
                                                                           15


    1     bound to the agreement regardless of who his employer is;

    2     right?

    3                    MR. CARLSON:    That's correct.     But he still

    4     discusses matters with Mr. Zielinski.

    5                    THE COURT:   I guess maybe that is the way to ask

    6     the question.     Is there some greater risk you can articulate

    7     that Dr. Bauer is going to intentionally or inadvertently

    8     breach his obligations under this agreement due to the fact

    9     that he is nominally employed by the parent Pfizer instead

   10     of by the subsidiary party to the litigation, Hospira?

   11                    MR. CARLSON:    I guess the answer to that is no if

   12     he were to agree to be bound by the terms of the agreement,

   13     as provided for in the protective order.

   14                    THE COURT:   Is it somehow that -- and I

   15     appreciate that you have acknowledged you are not seeing

   16     it's a greater risk that he will violate given who his

   17     employer is.    Is it maybe the damage could somehow

   18     foreseeably be worse if he violated his obligations in,

   19     and he violated it and he is part of a big international

   20     conglomerate, Pfizer as opposed to a smaller company,

   21     Hospira?    Is that part of the issue?

   22                    MR. CARLSON:    That is part of the issue.       So

   23     Dr. Bauer and Mr. Zielinski are heavily involved in patent

   24     litigation relating to Hospira and Pfizer's drug

   25     applications as well as regulatory inquiries implicating
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 16 of 31 PageID #: 3457
                                                                           16


    1     intellectual property issues.

    2                   In paragraph 3 of his declaration, Dr. Bauer

    3     states he conducts patent evaluation and analysis and

    4     supervises outside counsel in connection with patent

    5     litigation.

    6                   Judge Burke recently, as of last year, in the

    7     Fish v Wombat Security Technologies case stated that a

    8     significant active role in the direction patent litigation

    9     and licensing weighs in favor that in-house counsel actually

   10     participates in competitive decision-making.

   11                   So the damage here would be that Dr. Bauer and

   12     Mr. Zielinski, assuming Dr. Bauer discloses something to

   13     Mr. Zielinski, could use that information for one of

   14     Pfizer's drug applications.       Now, Pfizer is a competitor of

   15     Belcher and so Pfizer's drug application would have a direct

   16     impact on Belcher and its financial well-being.

   17                   THE COURT:    Are you saying Hospira is not a

   18     competitor of Belcher?

   19                   MR. CARLSON:     Well, Hospira is a competitor as

   20     well.   But the fact that Dr. Bauer and Mr. Zielinski have

   21     titles with Pfizer and have responsibilities to Pfizer mean

   22     that any potential issues that crop up would inure to the

   23     benefit of -- potentially inure to the benefit of Pfizer as

   24     opposed to Hospira, and that would damage Belcher.

   25                   THE COURT:    All right.    Let's talk about the
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 17 of 31 PageID #: 3458
                                                                           17


    1     impact on Belcher.

    2                   First off, is there someone that you are

    3     considering that, whether I have a one-tier or two-tier

    4     designation, that you think should have access to everything

    5     who is in-house at Belcher?

    6                   MR. CARLSON:     Yes.   As Mr. Freimuth stated, that

    7     would be Darren Rubin.      He is the Chief Science Officer.        We

    8     would have Mr. Rubin sign the agreement stating he would not

    9     use any of the information for any other purpose besides the

   10     litigation, to provide analysis for on behalf of outside

   11     counsel and all that.      And so there is no -- assuming that

   12     he signs the agreement, he would be bound by the protective

   13     order, and there would be a reduction in the potential of

   14     inadvertent disclosure.

   15                   THE COURT:    Well, is Mr. Rubin a competitive

   16     decisionmaker in the way the law uses that term?

   17                   MR. CARLSON:     Well, I guess Mr. Rubin is

   18     involved in patent litigation.        He is just like Dr. Bauer.

   19     He is involved in managing patent litigation for Belcher.

   20     He is one of the individuals that we deal with at Belcher

   21     regularly with regard to this case.         He is also responsible

   22     for responding to regulatory inquiries that implicate IT

   23     issues.

   24                   So if Dr. Bauer is acceptable, then Mr. Rubin

   25     should be acceptable as well.
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 18 of 31 PageID #: 3459
                                                                           18


    1                   THE COURT:    Except the suggestion at least --

    2     and I don't think I have much, if anything, in the record

    3     about this Mr. Rubin.      But the suggestion I'm hearing from

    4     Hospira is that Mr. Rubin also actually does research and

    5     oversees research, and, therefore, it would be impossible

    6     for him to put aside what he learns about the confidential

    7     or highly confidential research activities of a competitor,

    8     Hospira.    Is that something that is either factually based

    9     or that I should be concerned with?

   10                   MR. CARLSON:     I will say that Mr. Rubin, I do

   11     believe he is involved in some of those activities.           But I

   12     also believe there are other individuals at Belcher that are

   13     not involved with those activities.

   14                   So if there were -- you know, if we can provide

   15     to Hospira an individual that is acceptable, we would be

   16     open to having this one person, not a lawyer, employee have

   17     the same type of access as Mr. Bauer -- or Dr. Bauer.

   18     Excuse me.

   19                   THE COURT:    So there may be other people at

   20     Belcher that you could identify as candidates?

   21                   MR. CARLSON:     I believe so, yes.

   22                   THE COURT:    All right.    Now, you make an

   23     argument, I'm not sure if I have seen it before, at least

   24     I don't recall it, that there may be an ethical issue here

   25     in that depending on how I decide this, I might be putting
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 19 of 31 PageID #: 3460
                                                                           19


    1     presumably outside counsel in a position where they're going

    2     to breach their ethical obligations.

    3                   Again, I don't think I have heard that argument

    4     in connection with the protective order dispute.           We have

    5     had plenty of I think one-tier, two-tier or zero-tier

    6     protective orders, and I certainly haven't thought that I'm

    7     putting counsel in a position to violate their ethical

    8     duties, and you haven't raised that argument today, but if

    9     that is something that you think I need to consider, I'd

   10     like to hear more about that.

   11                   MR. CARLSON:     Sure.   So as currently set with

   12     Hospira's proposed protective order, outside counsel for

   13     Belcher would simply have itself and its expert to consult

   14     with, with regard to certain types of information.

   15                   The ethical rule says that we have to inform the

   16     client of decisions and circumstances where they're informed

   17     and consent is required.       We have to consult with clients

   18     about how we're going to accomplish certain objectives and

   19     keep them informed about the status of the matter.           So if we

   20     are unable to share with the client certain information that

   21     would require us to change the objectives that the client

   22     may want to accomplish, then we would not be able to meet

   23     the rule.

   24                   An example we provided in the letter was, one of

   25     their defenses and counterclaims is the patent is invalid.
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 20 of 31 PageID #: 3461
                                                                           20


    1     Part of their invalidity contentions involve portions of

    2     their NDA, I believe.       I think it's part of their NDA.       If

    3     not, it's confidential information, information that will be

    4     deemed confidential under Hospira's protective order.

    5                    And so we would not be able to share that

    6     information with the client.       And so we would not be able to

    7     keep them informed about the matter, and we wouldn't be able

    8     to make sure that what they want to get done gets done.

    9                    THE COURT:    All right.   Well, again, I don't

   10     think I have heard that argument before.         And I have had

   11     plenty of cases where there has been essentially a one-tier

   12     protective order and outside counsel have somehow managed to

   13     comply with their ethical obligations in a case like this.

   14                    I don't know exactly how they do it, but I can

   15     imagine something like in your circumstance you would give

   16     advice to your client about here is our assessment as to the

   17     likelihood or the magnitude of the risk to the validity of

   18     your patent.    Certainly, you can tell them whatever, it is

   19     an obviousness defense or something like that, but you can't

   20     get into all of the substantive detail of the argument, but

   21     you can give them presumably your assessment as to the

   22     likelihood that you are going to prevail or not prevail.

   23                    Again, I don't know the details of how one

   24     complies with their obligations in this circumstance, but am

   25     I -- are you really asking me to conclude that if I impose a
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 21 of 31 PageID #: 3462
                                                                           21


    1     one-tier designation here, all the folks on the plaintiff's

    2     side or outside counsel are going to be in breach of their

    3     ethical obligations?

    4                    MR. CARLSON:    No, we're not saying that.       We're

    5     saying the set up that is in Hospira's protective order

    6     could prevent us from fully discussing with somebody with

    7     more substantive knowledge than an outside consultant to

    8     fully keep the client reasonably informed.

    9                    So as it is currently set up, there is outside

   10     counsel, inside counsel, and then all the other people

   11     like the experts and the Court that can see confidential

   12     information.

   13                    Since Belcher has no inside counsel, that

   14     provision is essentially meaningless for Belcher.           And so

   15     the only people who would be able to view confidential

   16     information and analyze it are outside counsel and their

   17     expert.    And so it would be impossible for us to keep the

   18     client reasonable informed about the status of the matter.

   19                    We can tell them that we, based on our

   20     assessment, we think the patent is still valid or invalid,

   21     but we'd essentially be keeping them in the dark about the

   22     reasons why, especially with a case like this where there

   23     is highly technical chemical formulas involved in terms of

   24     amounts and percentages of amounts over periods of time.

   25                    The client, in order to keep the client informed
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 22 of 31 PageID #: 3463
                                                                           22


    1     about what the best way going forward would be, is we

    2     need to be able to inform them of aspects of confidential

    3     information beyond just we think the patent is valid or

    4     invalid.

    5                   THE COURT:    All right.    Thank you very much.

    6                   Let me turn back to Hospira.       Mr. Freimuth, do

    7     you want to add anything?

    8                   MR. FREIMUTH:     Sure.   Just a couple quick

    9     points, Your Honor.

   10                   With regard to the questions that you raised

   11     with respect to what we view as really a technical issue of

   12     who is Mr. Bauer's employer, we do think the right inquiry

   13     remains whether or not he is a competitive decisionmaker or

   14     not.

   15                   We don't think there is any greater risk to

   16     inadvertent disclosure by virtue of the fact that he is

   17     technically a Pfizer employee versus technically a employee

   18     of Hospira Inc.

   19                   They are, for intents and purposes, Hospira is a

   20     division.    Mr. Bauer has acknowledged in his declaration

   21     that he doesn't and will not disclose the information to

   22     anyone within Pfizer or Hospira, including Mr. Zielinski.

   23     So we just simply don't believe that there is a greater

   24     risk.   And to the extent that there is a technical issue

   25     with the way the proposed order that we have submitted to
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 23 of 31 PageID #: 3464
                                                                           23


    1     the Court defines a party, we think that that is an issue

    2     that could easily be addressed before Your Honor enters the

    3     order.

    4                   Mr. Carlson made reference to a protective order

    5     in a separate case between Belcher and Hospira in Florida.

    6     We note that in that case, in-house counsel is permitted

    7     access to both highly confidential and confidential documents,

    8     and in-house counsel includes counsel of defendant Hospira

    9     or its parent Pfizer.      So we think that that is a situation

   10     that could easily be addressed by the wording of the order

   11     that the Court enters rather than sort of the technicality.

   12                   Also, with respect to Mr. Rubin, I just want to

   13     point out that -- and I think Your Honor raised this point.

   14     Given what I think is a clear statement that he does have

   15     some competitive decision-making authority, our view is that

   16     a person like that is simply not able to sort of divorce

   17     from their mind the information that they've learned in the

   18     context of getting access to information in discovery from

   19     their competitive decision-making responsibility.           So the

   20     risk of inadvertent disclosure or use, it is particularly

   21     high in that circumstance, and we just don't think he is a

   22     suitable person.

   23                   THE COURT:    All right.

   24                   MR. CARLSON:     Your Honor, if I may just real

   25     quick.
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 24 of 31 PageID #: 3465
                                                                           24


    1                   THE COURT:    In a minute.     I actually have a few

    2     more questions for Mr. Freimuth.

    3                   So I think you are probably right in this case

    4     that the nominal party that is employing Dr. Bauer doesn't

    5     really make a difference in terms of the likelihood of a

    6     breach.    But what about this argument that if there is a

    7     breach, the resulting damage could be much greater given the

    8     wider footprint of Pfizer as an international conglomerate

    9     than if there was the same breach but Dr. Bauer was employed

   10     by Hospira?

   11                   MR. FREIMUTH:     I just don't think there is any

   12     real evidence for that other than the sort of conjecture

   13     that Mr. Carlson raised.       The only entity as far as I know

   14     that has submitted an NDA or ANDA for epinephrine products

   15     are Hospira as a division of Pfizer.         So I don't see any

   16     heightened risk based on that particularly where you have

   17     somebody who is getting access to the material of a kind

   18     like Dr. Bauer who has been down this road before, has been

   19     outside counsel or inside counsel in 20 patent litigations

   20     in the U.S. and has had access to the discovery record in

   21     all of it.    He is a seasoned in-house attorney.         He

   22     understands his obligations.

   23                   So the risk here is low regardless of whether,

   24     as a technical matter, he is an employee of Hospira Inc.,

   25     which I understand as a technical matter actually has no or
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 25 of 31 PageID #: 3466
                                                                           25


    1     very few employees of its own, or, as a technical matter,

    2     whether he is an employee of Pfizer.

    3                   THE COURT:    All right.    Are you seeking, by this

    4     protective order, to permit Dr. Bauer to use what he learns

    5     to help in this other litigation the parties have in

    6     Florida?

    7                   MR. FREIMUTH:     No.   And I don't believe -- no.

    8     Dr. Bauer will use the information for this litigation,

    9     meaning the case we're on the phone discussing now.

   10                   THE COURT:    All right.    Is there anything to

   11     say about this ethical argument that I might be setting up

   12     plaintiff's outside counsel to at least have challenges to

   13     fulfill their obligations to their client?

   14                   MR. FREIMUTH:     I think, as outside counsel, this

   15     is an issue we confront all the time, and we're all capable

   16     of sort of summarizing and discussing issues and information

   17     with our clients without disclosing specific, competitively

   18     sensitive business information that has been produced in the

   19     case, particularly with the benefit of inside from outside

   20     experts.

   21                   THE COURT:    All right.    Thank you very much.

   22                   Mr. Carlson, you can go ahead.

   23                   MR. CARLSON:     Thank you, Your Honor.

   24                   The only thing I was going to say is that we

   25     will concede Mr. Rubin is a competitive decisionmaker.            But
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 26 of 31 PageID #: 3467
                                                                           26


    1     we do still believe that there are others at Belcher

    2     that would be able to assist outside counsel who are not

    3     competitive decision-making.

    4                    THE COURT:    Okay.   Great.   Thank you very much.

    5                    So thank you for the helpful argument.

    6                    As I see it, the first issue is whether there

    7     should be a one-tier or two-tier structure here protecting

    8     confidential and highly confidential material; and then the

    9     second issue is whether Dr. Bauer should be permitted to

   10     see some or all of that material; and then I think there is

   11     a third issue.

   12                    But on the first issue, the protective order

   13     I'm going to sign should have a two-tier confidentiality

   14     structure.    It may turn out to be that very little falls

   15     into the first tier, that is the merely confidential

   16     information, but I can't say at this point that there will

   17     be nothing in that first tier.        And so I think it is helpful

   18     and appropriate to have the two tiers, and, of course, the

   19     parties have to do their best in good faith to designate

   20     things appropriately.       If it's only confidential, then it

   21     should go into the first tier, and if it is truly highly

   22     confidential, then it can go into the second tier.

   23                    The next issue is, I hereby find that Dr. Bauer

   24     is going to be permitted to have access to both tiers of

   25     information.    And by that, what I mean to say is the
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 27 of 31 PageID #: 3468
                                                                           27


    1     plaintiffs have not persuaded me that he is an inappropriate

    2     person to have access to both the confidential and the

    3     highly confidential information.

    4                   To the extent the plaintiff's argument turns on

    5     the I think undisputed fact that Dr. Bauer is technically

    6     employed by Pfizer, which is not a party to this litigation,

    7     as opposed to being technically an employee of Hospira, a

    8     subsidiary now of Pfizer and Hospira itself as the party

    9     here, I am just not seeing much relevance to that fact to

   10     the issue before me.

   11                   I'm not seeing any basis to conclude that the

   12     party who is employing Dr. Bauer is somehow increasing the

   13     risk that Dr. Bauer, once he signs this, he'll be obligated

   14     to do the obligation to comply with the protections of the

   15     protective order, that somehow the risk of him breaching

   16     those obligations is materially greater because he is

   17     nominally employed by Pfizer as opposed to Hospira.           And I

   18     am confident that the parties can revise the language of the

   19     protective order to the extent necessary to make sure that

   20     the definition of party or of any other definitions here

   21     doesn't render Dr. Bauer ineligible out of the box.

   22                   I can see a theoretical argument that even if

   23     the risk of a breach is the same when Dr. Bauer is employed

   24     by Pfizer as it is were he employed still by Hospira, that

   25     somehow the magnitude of the damage that is likely to occur
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 28 of 31 PageID #: 3469
                                                                           28


    1     is materially greater now that he works for a larger parent

    2     conglomerate instead of the subsidiary to this litigation.

    3                    Theoretically, that concept has some logic to

    4     it.   But there is no record here, no evidence and no reason

    5     comes to mind as to why I should think that in this case

    6     that is a real risk or something that should cause me to say

    7     Dr. Bauer is not appropriate to receive highly confidential

    8     information.

    9                    Notably, Dr. Bauer has been through this before.

   10     He signed on to other protective orders.         There is just no

   11     reason to expect that he is going to breach his obligations,

   12     and there is nothing that has been proven that would suggest

   13     that given his obligations in the company, that the human

   14     fact that he won't be able to necessarily put things out of

   15     his mind is somehow creating a risk that is likely to damage

   16     Belcher.

   17                    That is a long way of saying it hasn't been

   18     proven to me that he is a competitive decisionmaker.            So I

   19     just am not seeing the plaintiff meeting their burden to

   20     preclude Dr. Bauer from having the full access that Hospira

   21     seeks.

   22                    The third sort of issue as I see it is, well,

   23     what does all of this mean to Belcher?         I am not persuaded

   24     by the ethical arguments, but I do think that it would be

   25     better for this case if there is someone at Belcher that can
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 29 of 31 PageID #: 3470
                                                                           29


    1     see not only the confidential information but also the

    2     highly confidential information.

    3                   It is not Mr. Rubin, who is concededly a

    4     competitive decisionmaker and more particularly is involved

    5     in, if not running, R&D for Belcher.         And there, I think the

    6     risk is too great, a risk based on inadvertence.           I'm not

    7     suggesting Mr. Rubin would intentionally violate obligations

    8     he would have to undertake pursuant to the protective order,

    9     but the fact that I don't think that he could put out of

   10     his mind the highly confidential research and development

   11     information he would have access to from Hospira when he is

   12     making decisions and doing and overseeing research that is

   13     competitive with Hospira on behalf of Belcher is too great

   14     of a risk and, therefore, not one that I am going to permit.

   15                   But I am open to and indeed hopeful that Belcher

   16     will be able to identify somebody in-house who doesn't pose

   17     quite those same risks to whom -- continuing to be helpful

   18     to whom Hospira will agree can see both tiers of information.

   19     And to the extent Hospira does not agree, then you will all

   20     be back in front of me and I'll have to make a decision

   21     based on whatever the record is at that point.

   22                   So to be as clear as I can, nothing I'm saying

   23     today is meant to preclude the plaintiff from having an

   24     opportunity to try to identify someone who can serve the

   25     role in-house of reviewing confidential and highly
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 30 of 31 PageID #: 3471
                                                                           30


    1     confidential information.

    2                   All that said, I do want to sign a protective

    3     order consistent with what I have said.         So I would like to

    4     get a new version from you all without adversely impacting

    5     anybody's holiday plans.       So I will ask you if you have any

    6     questions and what your proposed time frame would be for

    7     getting me a new submission.        First, Mr. Freimuth.

    8                   MR. FREIMUTH:     I don't have any questions, Your

    9     Honor, with respect to your ruling.         I would think with

   10     respect to timing, we could submit something, I think the

   11     substantial completion of document production is January

   12     11th.   We could try to submit something to the Court before

   13     then.

   14                   THE COURT:    That would certainly be fine by me

   15     but, Mr. Carlson, any questions and what do you think of

   16     submitting a new version no later than January 11?

   17                   MR. CARLSON:     My only question is, I guess it's

   18     more of a comment, is that Belcher would request that the

   19     individual that puts forward the acceptance by Hospira not

   20     be unreasonably withheld.       I'm sure we can throw that

   21     information in the protective order; but otherwise, January

   22     11th I believe will be fine with us.

   23                   THE COURT:    Okay.    Certainly, the acceptance

   24     should not be unreasonably withheld.         If you all want to put

   25     that language in a protective order, that's fine.           If you
Case 1:17-cv-00775-LPS Document 123 Filed 01/07/19 Page 31 of 31 PageID #: 3472
                                                                           31


    1     don't, that is my view of it, and that is the approach I

    2     will take if a dispute comes back to me.

    3                   Anything else, Mr. Freimuth?

    4                   MR. FREIMUTH:     No, Your Honor.

    5                   THE COURT:    And Mr. Carlson, anything else?

    6                   MR. CARLSON:      No, Your Honor.

    7                   THE COURT:    Okay.    Thank you all very much.

    8     Happy Holidays.     Good-bye.

    9                   (Telephone conference ends at 11:54 a.m.)

   10

   11            I hereby certify the foregoing is a true and accurate
          transcript from my stenographic notes in the proceeding.
   12

   13                                      /s/ Brian P. Gaffigan
                                          Official Court Reporter
   14                                        U.S. District Court

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
